Dismissed and Opinion filed June 20, 2002








Dismissed and Opinion filed June 20, 2002.
 
 
In The
 
Fourteenth Court of Appeals
_________________
 
NO. 14-02-00295-CV
____________
 
DAMIEN CRECY, Appellant
 
V.
 
FRANCIS CHERIAN, M.D., et al., Appellees
 

 
On
Appeal from the 12th District Court
Walker County, Texas
Trial
Court Cause No. 21,190
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from an
order of dismissal signed February 22, 2002. 
On March 25, 2002, appellant filed an Application to Proceed in Forma
Pauperis on appeal.  He did not filed a
notice of appeal, however.  See Tex. R. App. P. 25.1(a).
On May 23, 2002, pursuant to Grand
Prairie I.S.D. v. Southern Parts Imports, Inc., 813 S.W.2d 499, 500 (Tex.
1991), this Court ordered appellant to filed a proper notice of appeal
on or before June 7, 2002.  On June 11,
2002, appellant filed a motion to dismiss his appeal.  See Tex.
R. App. P. 42.1(a)(2).  The motion
is granted.
Accordingly, the appeal is ordered
dismissed.  
PER CURIAM
Judgment rendered and Opinion filed June 20, 2002.
Panel consists of Chief Justice Brister and Justices
Anderson and Frost.
Do Not Publish C Tex. R. App. P. 47.3(b).